 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY LEE FRANK,                                   Case No. 1:21-cv-00568-HBK
12                        Petitioner,                    ORDER GRANTING PETITIONER’S
                                                         REQUEST FOR JUDICIAL NOTICE
13            v.
                                                         (Doc. No. 12)
14    WARDEN, USP ATWATER,
15                        Respondent.
16

17           Petitioner Jimmy Lee Frank, a federal prisoner proceeding pro se, has pending a petition

18   for writ of habeas corpus under 28 U.S.C. § 2241. (Doc. No. 1). On April 8, 2021, the court ordered

19   respondent to respond to the petition. (Doc. No. 5). On May 12, 2021, petitioner filed a “Motion

20   to Add Supplementing Case,” which the court construes as a request for judicial notice. (Doc. No.

21   12).

22           Petitioner requests to “add” an unrelated criminal case, United States v. Fields, No. 2:16-

23   cr-363-JCM (GWF) (D. Nev. Jul. 29, 2020), to the instant case. Neither the Federal Rules of Civil

24   Procedure, nor the Rules Governing 2254 Cases in the U.S. District Courts contemplate the joinder

25   of criminal and civil cases. Accordingly, the court declines to “add” the criminal case to the instant

26   case.

27           However, under Federal Rule of Evidence 201(b)(2), “[t]he court may judicially notice a

28   fact that is not subject to reasonable dispute because it . . . can be accurately and readily determined
 1   from sources whose accuracy cannot reasonably be questioned.” Here, petitioner seeks the court

 2   to take notice of a closed criminal case in the U.S. District Court for the District of Nevada. The

 3   briefing and orders in the named criminal matter are readily available to the court through the

 4   PACER database, an accurate source of information. Accordingly, the court will grant petitioner’s

 5   request to take judicial notice of the briefing and orders in Fields, No. 2:16-cr-363-JCM (GWF).

 6   However, the court’s judicial notice of Fields does not constitute an endorsement or application of

 7   the findings in Fields to the instant matter.

 8            Accordingly, it is ORDERED that petitioner’s request for judicial notice (Doc. No. 12) be

 9   GRANTED.

10
     IT IS SO ORDERED.
11

12
     Dated:      May 18, 2021
13                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
